DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 06/02/22. Claims 1-4 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US2015/0082118) and further in view of  Jeong et al (US2015/0039973), hereinafter Jeong2.
Claim 1: Jeong et al teach a signaling information transmission apparatus, comprising: a parity permutation unit configured to generate a parity bit string for parity puncturing by segmenting parity bits of an LDPC codeword (e.g. [0058]) whose length is 16200 and whose code rate is 3/15 (e.g. [0078]-[0079]), into a plurality of bit groups; a parity puncturing unit (e.g. [0013]-[0014], [0119]-[0121]) configured to generate parity punctured parity bits by performing the parity puncturing using the parity bit string; a modulation unit configured to perform quadrature phase shift keying (QPSK) modulation for generating a transmission signal by using an input signal corresponding to the parity punctured parity bits (e.g. [0147]); and transmitting the transmission signal over a physical channel to a reception device (e.g. [0054], [0228]), wherein each bit group is composed of 360 bits (e.g. [0121]). 
Jeong et al fail to teach group-wise interleaving the bit groups and using an antenna to transmit the signals. However group-wise interleaving technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Jeong2 (e.g. [0143]-[0144], [0150]). Jeong2 also teaches using an antenna to transmit the signals (e.g. [0249], [0251]); bit groups that correspond to 36 bit groups (e.g. [0532]). As for arranging the 36 bit groups indexed by 36 integer numbers from 9 to 44.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to manipulate the data taught by Jeong et al and Jeong2. It has been held that arranging or manipulating data of a prior art, would not have changed the inventive concept taught in that prior art and would have been within the general knowledge of an artisan in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,206,047. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,206,047, as follows:
Present application
US11,206,047
1. A signaling information transmission apparatus, comprising: a parity permutation unit configured to generate a parity bit string for parity puncturing by segmenting parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15, into a plurality of bit groups, and by group-wise interleaving the bit groups using an order of group-wise interleaving; a parity puncturing unit configured to generate parity punctured parity bits by performing the parity puncturing using the parity bit string; a modulation unit configured to perform quadrature phase shift keying (QPSK) modulation for generating a transmission signal by using an input signal corresponding to the parity punctured parity bits; and an antenna configured to transmit the transmission signal over a physical channel to a reception device, wherein the bit groups correspond to 36 bit groups each of which is composed of 360 bits, and the 36 bit groups indexed by 36 integer numbers from 9 to 44. 
 
2. The signaling information transmission apparatus of claim 1, wherein the order of group-wise interleaving corresponds to a sequence of 36 numbers which indicate the order of the 36 bit groups, wherein the order of group-wise interleaving corresponds to a sequence [16 22 27303744202325323841 910171821 3335142812151911 2429343613 40 43 31 26 39 42].  

3. The signaling information transmission apparatus of claim 2, wherein the LDPC codeword includes zero-padded variable length signaling information as information bits.  

4. The signaling information transmission apparatus of claim 2, wherein the LDPC codeword includes an LDPC information bit string generated by filling all bits of at least one of information bit groups selected by using a shortening pattern order with 0.

1. A signaling information transmission method, the method comprising: segmenting parity bits of a low-density parity check (LDPC) codeword whose length is 16200 and whose code rate is 3/15, into a plurality of groups; and generating a parity bit string for parity puncturing by group-wise interleaving the groups using an order of group-wise interleaving, generating parity punctured parity bits by performing the parity puncturing using the parity bit string; performing quadrature phase shift keying (QPSK) modulation for generating a transmission signal by using an input signal corresponding to the parity punctured parity bits; and transmitting, by an antenna, the transmission signal over a physical channel to a reception device, wherein the group-wise interleaving is for the parity puncturing and performed before the parity puncturing, and wherein the order of group-wise interleaving corresponds to a sequence [0 23 25 32 38 41 18 9 10 11 31 24 14 15 26 40 33 19 28 34 16 39 27 30 21 44 43 35 42 36 12 13 29 22 37 17].
2. The signaling information transmission method of claim 1, wherein the LDPC codeword includes zero-padded fixed length signaling information as information bits.
3. The signaling information transmission method of claim 2, wherein the parity bits correspond to 12960 bits, the groups correspond to 36 groups each of which is composed of 360 bits.
4. The signaling information transmission method of claim 3, wherein the LDPC codeword includes an LDPC information bit string generated by filling all bits of information bit groups selected by using a shortening pattern order with 0.
5. The signaling information transmission method of claim 1, wherein the parity puncturing punctures a number of bits corresponding to a final puncturing size from the rear side of the LDPC codeword, the final puncturing size is calculated by using a temporary puncturing size, a number of transmission bits and a temporary number of transmission bits, the number of transmission bits is calculated by using the temporary number of transmission bits and a modulation order, the temporary number of transmission bits is calculated by using a difference between a sum of a length of a BCH-encoded bit string and 12960, and the temporary puncturing size, and the temporary puncturing size is calculated by using a first integer, multiplied by the difference between a length of the LDPC information bit string and the length of the BCH-encoded bit string, and a second integer different from the first integer.



Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,333,553. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,333,553, as follows:
Present application
US10,333,553
1. A signaling information transmission apparatus, comprising: a parity permutation unit configured to generate a parity bit string for parity puncturing by segmenting parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15, into a plurality of bit groups, and by group-wise interleaving the bit groups using an order of group-wise interleaving; a parity puncturing unit configured to generate parity punctured parity bits by performing the parity puncturing using the parity bit string; a modulation unit configured to perform quadrature phase shift keying (QPSK) modulation for generating a transmission signal by using an input signal corresponding to the parity punctured parity bits; and an antenna configured to transmit the transmission signal over a physical channel to a reception device, wherein the bit groups correspond to 36 bit groups each of which is composed of 360 bits, and the 36 bit groups indexed by 36 integer numbers from 9 to 44. 
 
2. The signaling information transmission apparatus of claim 1, wherein the order of group-wise interleaving corresponds to a sequence of 36 numbers which indicate the order of the 36 bit groups, wherein the order of group-wise interleaving corresponds to a sequence [16 22 27303744202325323841 910171821 3335142812151911 2429343613 40 43 31 26 39 42].  

3. The signaling information transmission apparatus of claim 2, wherein the LDPC codeword includes zero-padded variable length signaling information as information bits.  

4. The signaling information transmission apparatus of claim 2, wherein the LDPC codeword includes an LDPC information bit string generated by filling all bits of at least one of information bit groups selected by using a shortening pattern order with 0.

1. A signaling information transmission apparatus, comprising: a parity permutation unit configured to generate a parity bit string for parity puncturing by segmenting parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15, into a plurality of bit groups, and group-wise interleaving the bit groups using an order of group-wise interleaving; a parity puncturing unit configured to generate parity punctured parity bits by performing the parity puncturing using the parity bit string; a modulation unit configured to perform quadrature phase shift keying (QPSK) modulation for generating a transmission signal by using an input signal corresponding to the parity punctured parity bits; and an antenna configured to transmit the transmission signal over a physical channel to a reception device, wherein the group-wise interleaving is for the parity puncturing and performed before the parity puncturing, wherein the parity bits correspond to 12960 bits, the bit groups correspond to 36 bit groups each of which is composed of 360 bits, wherein the order of group-wise interleaving corresponds to a sequence of 36 numbers which indicate the order of the 36 bit groups, wherein the order of group-wise interleaving corresponds to a sequence [16 22 27 30 37 44 20 23 25 32 38 41 9 10 17 18 21 33 35 14 28 12 15 19 11 24 29 34 36 13 40 43 31 26 39 42].
2. The signaling information transmission apparatus of claim 1, wherein the LDPC codeword includes zero-padded variable length signaling information as information bits.
3. The signaling information transmission apparatus of claim 2, wherein the LDPC codeword includes an LDPC information bit string generated by filling all bits of at least one of information bit groups selected by using a shortening pattern order with 0.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        10/05/2022